Citation Nr: 1435669	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-23 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral wrist disorder. 

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to an increased rating for degenerative disk disease (DDD) of the cervical spine, currently evaluated at 20 percent. 

5.  Entitlement to an increased rating for DDD of the lumbar spine, currently evaluated at 20 percent.

6.  Entitlement to an increased rating for left lower extremity radiculopathy associated with the lumbar spine DDD, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty from June 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision, which in part denied service connection for bilateral knee disorder, bilateral wrist disorder and a left shoulder disorder, and also denied increased ratings for service connected cervical and lumbar spine disorders.  During the pendency of the claim the RO granted service connection for a left lower extremity radiculopathy and assigned a 10 percent rating effective October 12, 2011 per a February 2012 rating.  

Given that the Board finds that evaluation of the cervical and lumbar spine disorders under the criteria for intervertebral disc disorder is appropriate in this matter, the Board has recharacterized the appellate issues to encompass consideration of the appropriate rating to be assigned for radiculopathy of the left lower extremity.  Such manifestations are to be considered under the criteria for adjudicating intervertebral disc syndrome, thus it is appropriate to adjudicate the separately rated manifestation that was assigned during the pendency of the appeal.  The Veteran is also service-connected for radiculopathy of the right lower extremity that was assigned prior to this appellate period and that matter has not been adjudicated and is not on appeal.  

In October 2013, the veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.

The issues of entitlement to increased ratings for the cervical spine and lumbar spine disorders and left lower extremity radiculopathy after October 12, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran notified the Board at his hearing of his intent to withdraw his appeal of the issues of entitlement to service connection a bilateral knee disorder, a bilateral wrist disorder and a left shoulder disorder.

2.  Through October 12, 2011, the Veteran's service-connected cervical spine DDD did not result in limited motion of flexion restricted to 15 degrees, nor did it result in either favorable or unfavorable ankylosis; nor were there any incapacitating episodes reported during the past 12 months; nor were there separate neurological manifestations attributable to the cervical spine. 

3.  Through October 12, 2011, the Veteran's service-connected lumbar spine DDD did not result in unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; nor were there incapacitating episodes reported during the past 12 months.

4.  From October 9, 2009 through October 12, 2011, the  radiculopathy of the left lower extremity more closely resembles a mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for service connection for a bilateral knee disorder, a bilateral wrist disorder and a left shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Through October 12, 2011, the schedular criteria for a rating in excess of 20 percent for DDD of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243 (2013). 

3.  Through October 12, 2011, the schedular criteria for a rating in excess of 40 percent for DDD of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243 (2013).

4.  From October 9, 2009 through October 12, 2011, the schedular criteria for a rating of 10 percent, but no more, for radiculopathy of the left lower extremity are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 4.71a, 38 C.F.R. § 4.124a, DC 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in his October 2013 hearing and before a final decision was promulgated by the Board, the undersigned Veterans Law Judge acknowledged the Veteran's request to withdraw his appeal for the claims of service connection for a bilateral knee disorder, a bilateral wrist disorder and a left shoulder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  See 38 C.F.R. § 20.204(c). 

II. VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) .

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

 In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the April 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for disabilities of the lumbar spine and cervical spine disorders as well as his and VA's respective responsibilities in obtaining such evidence and information.  As the radiculopathy of the left lower extremity is part and parcel of the criteria for intervertebral disc syndrome in this matter, there is no prejudice to the Veteran that the notice does not separately mention the radiculopathy.  

Relevant to the duty to assist, the Veteran's VA treatment records, SSA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, he was afforded a VA examination in October 2011 in order to adjudicate this claim.  As the Board is only adjudicating the ratings up to the date of this October 2011 VA examination, with remand for development of the claims beyond this date, the Board it is not necessary to delay adjudication of the initial ratings up to October 2011 in order to obtain a new VA examination. 

In October 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2013 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also obtained to clarify the appellant's arguments.  He stated in pertinent part about the severity of his symptoms regarding his cervical spine, lumbar spine and radiculopathy.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Moreover as the adjudication in this matter pertains only to the period to October 12, 2011, the testimony from this hearing regarding his current symptoms is not relevant to this determination.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Increased Rating Claims Adjudication

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

 The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2 , 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2013).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) . 

The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Cervical and Lumbar Spine Disabilities-Factual Background and Analysis

Service connection was granted for cervical and lumbar spine disabilities in a September 2002 rating decision that assigned an initial noncompensable rating for the cervical spine and 10 percent rating for the lumbar spine.  Subsequent rating actions increased the ratings to 20 percent currently in effect for the cervical spine disorder and 40 percent for the lumbar spine disorder.  The Veteran is challenging the 20 percent rating assigned for his cervical spine disability and the 40 percent rating assigned for his lumbosacral spine disability currently in effect.  The Board's decision in this matter shall address the ratings for each spine disability up to (and inclusive of) the date of a October 12, 2011 VA examination, the most recent VA evaluation of this disability.  The issues of entitlement to increased ratings for the cervical and lumbar spine disabilities after October 12, 2011 are subject to remand and not part of this decision. 

Because the cervical spine and lumbar spine disabilities are coexisting disabilities of the spine evaluated under the same criteria, the Board shall address the factual background and analysis of these two disabilities together.

The Veteran's claim on appeal of these issues was filed in October 2009.  The record reflects symptoms of pain radiating down the left lower extremity in October 2009, during which he described the pain as left hip pain shooting down to the leg ankle.  He requested that a cane be issued, and one was ordered.  Later in October 2009 he was issued the cane by prosthetics and taught how to use it properly.  Thereafter records from 2010 through 2011 generally concern other health matters, but do include a July 2010 primary care note that noted the Veteran was seen for follow-up of DDD and polyarthritis, complaining of weight gain with Celexa and of having stopped gabapentin and Tramadol due to the medications causing drowsiness.  There was no exam of the spine and his extremities were generally unremarkable.  He was assessed with DDD of the lumbosacral spine, with a pain level of 7.  His medications were renewed.  He was noted to be in a car 12-14 hours a day and was comfortable with his current pain level of 7.  In a June 2011 primary care annual follow-up note he again was noted to have DDD and complained that Mobic was ineffective for his arthritis.  There was no spine examination and the assessment was DDD/osteoarthritis.  Plans were made to replace Mobic with Etoldalac and continue his tramadol, gabapentin and back brace.

In October 2011 the Veteran underwent examination of his lumbar spine, cervical spine and peripheral nerves.  The examination of the lumbar spine yielded a diagnosis of thoracolumbar DDD with complaints of continuously dull aching pain in the lumbar area which can wake him at night.  He reported pain down his posterior thighs which stopped at the knees.  This occurred twice a week.  He took Gabapentin, Tramadol and Etoldolac.  He denied flare-ups.  On range of motion, he had 45 degrees flexion and 20 degrees extension with pain at the ends of these movements.  The rest of his motions of lateral flexion and rotation were all 30 degrees or greater without pain.  There were no changes in any of the motions on repetitive testing.  He did have functional loss after repetitive use with interference with sitting, standing and/or weight bearing.  He had localized tenderness or pain on palpation.  However there was no guarding or muscle spasm.  His muscle strength was 5/5 throughout both lower extremities and straight leg raising was negative.  He was noted to have radicular pain that was mild in both lower extremities.  He had no numbness or paresthesia or other signs or symptoms of radiculopathy.  The nerve root involved was L4-5 and S1,S2 and S3.  No other neurological involvement related to a thoracolumbar condition was noted.  The examiner indicated that there was no intervertebral disc syndrome and thus did not fill out the questionnaire as to whether bed rest was prescribed.  He did use a cane and a brace occasionally.  There was no diminished function such that that amputation with a prosthesis would be deemed to equally serve him.  No other pertinent findings were noted.  He did have X-ray evidence of arthritis but no evidence of vertebral fracture.  There was no impact on his ability to work.  

The VA cervical spine examination resulted in a diagnosis of osteoarthritis.  He indicated that his lumbar spine hurt much worse.  When sleeping, he avoided laying on his left side as this aggravated his neck pain.  On examination his range of motion was 45 degrees or greater flexion and extension with pain at the end of flexion but none on extension.  He had 40 degrees bilateral rotation without pain and 80 degrees or greater bilateral rotation also without pain.  All motions except for rotation were in the normal range.  There was no additional motion loss on repetition, and his lateral flexion actually increased to a normal 45 degrees bilaterally following repetitive motions.  He did have localized tenderness or pain on palpation for joints and soft tissue of the cervical spine.  There was no guarding or spasm.  His muscle strength was 5/5 throughout both upper extremities without atrophy.  Deep tendon reflexes were 2+ throughout both upper extremities and sensory was normal.  There was no radicular pain or any signs/symptoms of cervical radiculopathy or myelopathy.  The examiner again indicated that there was no evidence of intervertebral disc syndrome of the cervical spine.  He used no assistive devices for his cervical spine.   There was X-ray evidence of arthritis but no other significant test findings.  There was no impact on his ability to work.  

The peripheral nerves evaluation noted a history of radiculopathy.  Historically he had an onset of posterior thigh pain to the knee bilaterally in the service which resolved in 2005 and resumed with a new onset of symptoms in 2009.  He had no upper extremity symptoms.  He had mild intermittent pain in both lower extremities.  There was no numbness, paresthesias or dysesthesias or constant pain.  Muscle strength, sensation and reflexes were the same as in the orthopedic examination.  There were no trophic changes evident in the limbs (such as hair loss, shiny skin, etc.) and his gait was normal.  There were no special tests indicated.  The rest of the pertinent findings were the same as in the orthopedic examination. 

The RO is noted to have evaluated the Veteran's cervical and disabilities under the criteria for arthritis Diagnostic Code 5242.  However given the history of his symptoms that include associated radiculopathies, coupled with the findings on X-ray and MRI, the Board finds that these disorders are more appropriately evaluated under DC 5243.  

The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for disorders of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned in pertinent part as follows:  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For a 20 percent evaluation, this contemplates a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

For the next higher evaluation, a 30 percent-rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

A higher evaluations of 40 percent requires a finding of unfavorable ankylosis of the entire cervical spine.  Other criteria for a rating of 40 percent or higher (such as 50 or 100 percent) require ankylosis of varying degrees of severity involving either the thoracolumbar spine or entire spine, which is not applicable in this matter where the disability in question is limited to the cervical spine, and where ankylosis involving more than the cervical spine is not shown. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

 Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

 Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

 Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

 Note (6): Separately evaluate disability of cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

 In addition, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings. See 38 C.F.R. § 4.71a , Diagnostic Code 5003.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003, Note 1.  When there is no limitation of motion of the specific joint involved a 10 percent evaluation is for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion. Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic codes for limitation of motion of that specific joint.  Id. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. 38 C.F.R. § 4.71a Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Based on consideration of the above discussed evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent disabling for the cervical spine disability and against a rating in excess of 40 percent disabling for the lumbar spine disability, prior to (and including) October 12, 2011.  However the Board finds that a 10 percent rating for associated left lower extremity radiculopathy is warranted from the date of the claim for an increased rating on October 9, 2009. 

A. Analysis - Entitlement to a Rating in Excess of 20% for the Cervical Disorder through October 12, 2011

A review of the evidence, up to and including the October 12, 2011 VA examination, does not reflect that the Veteran's cervical spine disorder warrants a rating in excess of 20 percent currently in effect.  The treatment records from the period dating to the pendency of this claim are notably silent for any findings or complaints referable to the cervical spine, other than subjective complaints of neck pain reported in June 2008.  The treatment records which addressed low back complaints associated with the lumbar spine disorder make no mention of cervical spine pathology.  The findings from the October 12, 2011 VA examination of the cervical spine does not reveal that even with consideration of pain or repetitive motion, his forward flexion of the cervical spine was restricted to 15 degrees or less.  Of note his flexion of the cervical spine was shown to have 45 degrees or more of forward flexion, unchanged by repetition, and with pain at the end of motion.  Nor was there evidence of favorable or unfavorable ankylosis of the entire cervical spine.  

The evidence is also silent for the cervical spine resulting in neurological manifestations prior to October 12, 2011 or shown in the October 12, 2011 examination itself.  The upper extremities were noted to have normal sensory and reflexes and there were no complaints of radicular pain stemming from the cervical spine.  Likewise the evidence is completely silent for any evidence of incapacitating episodes or treatment therein for such episodes due to cervical spine problems.  Thus consideration of separate ratings for neurological manifestations of an intervertebral disc disorder is not warranted, nor is consideration of a higher rating based on incapacitating episodes of an intervertebral disc disorder shown to be warranted for the cervical spine disorder.  38 C.F.R. § 4.71a Diagnostic Code 5243.

In conclusion the Board finds that through October 12, 2011, the preponderance of the evidence is against a rating in excess of 20 percent for the cervical spine disorder. 

B. Analysis - Entitlement to a Rating in Excess of 40% for the Lumbar Spine Disorder through October 12, 2011

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder.  He is not shown to have unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  He is thus already receiving the maximum allowable compensation based on limitation of motion. 

The Board has also found no evidence of intervertebral disc syndrome symptoms sufficient to warrant an increased rating under the applicable criteria for incapacitating episodes. See 38 C.F.R. § 4.71a , Diagnostic Code 5237. 

A review of the evidence fails to show that the Veteran had incapacitating episodes for which he was prescribed bed rest by a physician at any period during the pendency of this appeal, much less any having a total duration of at least 6 weeks during the past 12 months.  There are no medical records showing any prescribed bed rest of record, and the Veteran has not alleged such episodes.  

Thus the Board finds that there is no basis to grant a rating in excess of the 40 percent rating for the Veteran's lumbar spine condition based on incapacitating episodes.  Thus for the period up to and including October 12, 2011, a rating in excess of 40 percent for the Veteran's lumbar spine disorder is denied. 
In conclusion the Board finds that prior to October 12, 2011, the preponderance of the evidence is against a rating in excess of 40 percent for the lumbar spine disorder. 

C.  Radiculopathy of the left lower extremity prior to October 12, 2011

The Board now turns to the radiculopathy of the left lower extremity, for which service connection is in effect and an initial 10 percent rating has been assigned effective October 12, 2011.  As neurological manifestations are to a factor considered in adjudicating the severity of the lumbar spine DDD, it is appropriate to determine whether a compensable rating for left lower extremity radiculopathy was warranted over the entire appeal period.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating. An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a , Diagnostic Code 8520 (2013).

The Board finds that the evidence supports the award of a separate 10 percent rating dating back to the pendency of this appeal and continuing up to the time the 10 percent rating was established effective October 12, 2011.  A review of the evidence shows symptoms in the left lower prior to October 2011.  This includes the findings of pain in the left hip shooting down the leg in October 2009.  Such symptoms are consistent with a mild incomplete paralysis, thus he is warranted a separate 10 percent rating for the left lower extremity radiculopathy from the date of the claim for an increased rating received on October 9, 2009 through October 12, 2011.  

However the evidence fails to establish that the Veteran's left lower extremity radiculopathy was of such extent that it more closely resembled a moderate incomplete paralysis either prior to October 12, 2011.  Radiculopathy of the left lower extremity did not generally reveal evidence of moderate sensory or motor deficits, and he had normal muscle strength and tone.  Again it is noted that he had no evidence of trophic changes in the left limb in addition to normal strength and sensory examination of the left lower extremity on October 12, 2011.  

Accordingly the Board finds that a rating of 10 percent disabling, but no more, is warranted for radiculopathy affecting the left lower extremity from the pendency of this appeal to October 12, 2011.  Otherwise, a rating in excess of 10 percent disabling is not warranted for the left lower extremity radiculopathy including on October 12, 2011.  Furthermore, there is no evidence of bowel or bladder complications or other neurological changes other than those in the lower extremities shown to be due to the Veteran's lumbar spine disorder.  Thus consideration of separate evaluations based on such problems is not shown to be warranted.

Extraschedular Consideration for Cervical Spine, Lumbar Spine and Left Lower Extremity Radiculopathy through October 12, 2011

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference. 

As to the service connected lumbar and cervical spine disabilities, comparing the Veteran's current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function. 

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing. Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cervical spine and lumbar spine disorders.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the Ratings Schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected cervical spine disorder, i.e., principally pain and limitation of motion are specifically contemplated under the appropriate rating criteria for the spine disability. 

 Accordingly, the Board finds that the Veteran's disability picture prior to October 12, 2011 for his cervical spine disability, his lumbar spine disability and his left lower extremity radiculopathy is sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot. 


ORDER

The appeal of service connection for a bilateral knee disorder is dismissed.

The appeal of service connection for a bilateral wrist disorder is dismissed.

The appeal of service connection for a left shoulder disorder is dismissed.

Entitlement to an increased rating in excess of 20 percent for a cervical spine disorder classified as degenerative disk disease is denied for the period prior to and including October 12, 2011.

Entitlement to an increased rating in excess of 40 percent for a lumbar spine disorder classified as degenerative disk disease is denied for the period prior to and including October 12, 2011.

A 10 percent rating, but no more, is allowed for left lower extremity radiculopathy from October 9, 2009 through October 12, 2011, subject to the regulations governing the award of monetary benefits.   



REMAND

In regards to the remaining issues of entitlement to a rating in excess of 20 percent disabling for a cervical spine disorder after October 12, 2011, in excess of 40 percent disabling for a lumbar spine disorder after October 12, 2011, and in excess of 10 percent for a left lower extremity radiculopathy after October 12, 2011 remand is necessary to properly afford adjudication of these appellate issues.

At his October 2013 hearing the Veteran testified that he believed his symptoms in his lumbar and cervical spine have worsened since the last VA examination was done in October 2011.  This includes complaints he now reported during the hearing of upper extremity symptoms of pain emanating from his neck area, which may potentially represent new cervical symptoms.  The representative has also argued that a current examination for these disorders was warranted.  

Thus, to ensure that the record reflects the current nature and extent of this disability, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected cervical and lumbar disorders as well as any associated radicular symptoms.

He also indicated that he received treatment for his spinal conditions from Tricare rather than the VA since this examination was conducted.  Although he indicated that he submitted pertinent records of treatment from Tricare, and there are additional VA treatment records associated with the claims file, he should be provided another opportunity to advise the VA of any additional pertinent evidence including from Tricare.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who may possess additional records referable to diagnosis and treatment for his claimed cervical spine and lumbar spine disorders after October 12, 2011.  After securing the necessary release(s), the AOJ should obtain these records, to include any additional records from Tricare (aside from those already submitted by the Veteran showing an episodes of back pain in January 2013).  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2013).  

2.  Schedule the Veteran for a VA orthopedic and neurologic examination to address the nature and severity of his cervical and lumbar spine disabilities. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the examination.  The examiner should address the current severity of impairment related to the Veteran's cervical spine and lumbar spine disabilities, to include all orthopedic and neurological impairment present. The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical and lumbar spine.  In addition, if possible, the examiner should state whether the cervical and/or lumbar spine disorder meets the criteria for intervertebral disc syndrome and if so, has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy resulting from the cervical spine and/or lumbar spine disorder.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by the cervical and/or lumbar spine disability.  Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate criteria.  

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the claims for increased ratings for the cervical spine and lumbar spine disabilities and left lower extremity radiculopathy after October 12, 2011.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case. It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


